TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-08-00178-CV



                                 Justin Brent Turner, Appellant

                                                 v.

                                 Diane Dallas Turner, Appellee


         FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
          NO. 07-687-FC1, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Justin Brent Turner filed his pro se notice of appeal with the trial court

clerk on November 15, 2007, and a copy was filed with this Court on March 19, 2008. That

same day, this Court received notice from the district clerk’s office of Williamson County

that Turner had not paid or made arrangements to pay for the clerk’s record. On April 14, 2008,

this Court sent notice to Turner that if he did not submit a status report to this Court by

April 29, 2008, this appeal would be dismissed for want of prosecution. To date, Turner has not

responded to this Court’s notice. Accordingly, we dismiss the appeal for want of prosecution. See

Tex. R. App. P. 37.3(b), 42.3(b), (c).



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed for Want of Prosecution

Filed: July 22, 2008